Citation Nr: 1526755	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-28 660A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA), regional office (RO), in Oakland, California.  The case is currently under the local jurisdiction of the Reno, Nevada, RO.

In March 2015, the Veteran provided testimony before the undersigned at a Travel Board hearing.  The record was left open for 90 days following the hearing to allow the Veteran and his representative to submit additional evidence; the 90 day period has elapsed, and no additional evidence has been received.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder as a result of his period of service in the Navy.  He has reported witnessing a fire while onboard the U.S.S. Providence, being nearly dragged off an upper deck of the ship after becoming entangled in a rope, and being nearly swept off the ship in a typhoon. 

The record contains diagnoses of major depression, posttraumatic stress disorder (PTSD), anxiety with agoraphobia, and alcohol and substance abuse.  In April 2009, the Veteran was hospitalized following a suicide attempt, and the discharge diagnosis was major depression, recurrent, severe.  

A May 2010 private clinical evaluation diagnosed major depression, recurrent, severe, non-psychotic, as well as PTSD.  The examiner stated that "the multiple life-threatening and traumatic experiences and exposures to smoke inhalation, and insecticide use, sustained while on inactive [sic] military duty in the U.S. Navy have been the most prominent causes of the [the Veteran]'s illnesses and disabilities."  Further, the examiner stated that the Veteran "suffers psychiatric illnesses of [PTSD] and major depressive disorder that are directly and cumulatively related to life-threatening experiences sustained while serving aboard the U.S.S. Providence."

The RO has determined that the Veteran has provided insufficient information to allow for corroboration of his reported inservice stressors for the purpose of supporting a claim for service connection for PTSD.  

Nevertheless, with respect to the broader claim of service connection for a psychiatric disability, the evidence of record suggests that a current psychiatric disorder (other than PTSD) may be related to service.  On that basis, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, a remand for a VA examination and medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claim file, to include all electronic files.   The examiner is to diagnose any current psychiatric disorder.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) any current psychiatric disorder other than PTSD is related to any event or disorder during active military service.  The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

